Citation Nr: 0927867	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  06-07 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Craig M. Bash, M.D.




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served from August 1966 to October 1988.  His 
active duty encompassed combat service in the Republic of 
Vietnam, and his decorations included the Vietnam Service 
Medal with two devices.  The appellant is the Veteran's 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the appellant's claim for 
service connection for the cause of the Veteran's death.  

In June 2006, the appellant testified at a hearing before a 
Veterans Law Judge who is no longer employed at the Board.  
The Veteran was notified of this by correspondence dated in 
May 2009.  In correspondence also dated in May 2009, the 
appellant indicated that she did not want another hearing.  

In November 2007, the Board requested a medical opinion from 
an independent medical expert (IME) in accordance with 
38 U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 20.901(d) 
(2008).  After the August 2008 opinion was received at the 
Board, the appellant was provided a copy and 60 days to 
submit any additional evidence or argument in response to the 
opinion.  38 C.F.R. § 20.903.  The appellant responded with 
written argument and additional medical evidence and waived 
initial RO consideration.  As such, the Board will proceed 
with its consideration of the appeal.

FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to Agent 
Orange during service.

2.  The Veteran died on May [redacted], 2004.  The death certificate 
lists his cause of death as carcinoid tumor.  

3.  The carcinoid tumor that caused the Veteran's death was 
first manifested many years after service and is not related 
to disease or injury in service, including his exposure to 
herbicides, such as Agent Orange.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  Proper notice from VA must inform the claimant of 
any information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  Here, the VCAA duty to notify was 
satisfied by way of a letter sent to the appellant in April 
2005, prior to the initial AOJ decision in this matter.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of her and VA's respective 
duties for obtaining evidence.  This Board finds that this 
notice was sufficient with regard to the Court's language in 
Hupp.  Because the appellant's theory of entitlement is based 
on presumptive Agent Orange exposure rather than on a 
previously service-connected condition, properly tailored 
notice need not have included the item listed as (1) above.  
Given these facts, the April 2005 letter provided the 
appellant with properly tailored notice in that the letter 
informed her that the evidence needed to show that the 
Veteran died in service or that his service-connected 
conditions caused or contributed to his death.  

With respect to the Dingess requirements, in April 2006, the 
RO provided the appellant with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of her case to the 
Board and complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist an appellant in the development 
of the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  After a careful 
review of the file, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service treatment records and private treatment 
records.  Further, the appellant submitted additional 
treatment records, and was provided an opportunity to set 
forth her contentions during the hearing before a Veterans 
Law Judge in June 2006.  Next, a specific VA medical opinion 
pertinent to the issue on appeal was obtained in June 2005, 
and an IME opinion was obtained in August 2008.

As such, the available records and medical evidence have been 
obtained in order to make an adequate determination as to 
this claim.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

When a Veteran dies from a service-connected disability, his 
surviving spouse, children and parents are entitled to 
dependency and indemnity compensation.  38 U.S.C.A. § 1310.  
To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service connection may 
be granted on a presumptive basis for certain chronic 
diseases, including malignant brain tumors, if they are shown 
to be manifest to a degree of 10 percent or more within one 
year following the Veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2007); 
38 C.F.R. §§ 3.307, 3.309 (2008).

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the Veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the Veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. § 
3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

A Veteran may be entitled to a presumption of service 
connection if he or she is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide agents 
and meets certain other requirements.  See 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309.  Specifically, a Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  A Veteran who served in the Republic of Vietnam 
shall be presumed to have been exposed to herbicide.  38 
U.S.C.A. § 1116.  In this case, the Veteran's service 
personnel records indicate that he served in the Republic of 
Vietnam during active service and is therefore presumed to 
have been exposed to herbicides.

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a Veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2008), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
The Veteran's carcinoid tumor, later diagnosed as metastatic 
small cell undifferentiated cancer, however, is not among 
these diseases or disorders.  38 C.F.R. §§ 3.307(a)(6)(iii); 
3.307(d), 3.309(e) (2008).  The availability of presumptive 
service connection for a disability based on exposure to 
herbicides, however, does not preclude an appellant from 
establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see 
also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

The appellant is seeking entitlement to service connection 
for the cause of the Veteran's death.  The Veteran served on 
active military duty from August 1966 to October 1988, with 
service in Vietnam.  The Veteran died on May [redacted], 2004.  A May 
2004 death certificate lists his cause of death as a 
carcinoid tumor.  No other principal or contributory cause of 
death is specified.  At the time of his death, the Veteran 
was service-connected for arthritis in the ankles, wrists, 
and cervical spine; hiatal hernia; bilateral hearing loss; 
left ureteral calculus; scar due to inguinal hernia repair; 
dermatitis of the upper left leg; varicosity of the right 
calf; and hammertoe of the second right toe.  

The record before the Board contains service treatment 
records and post-service treatment records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the Veteran's 
cause of death.

The Veteran's service treatment records are negative for any 
complaints, diagnoses, or treatment of cancerous tumors or 
related problems.  The first evidence of record showing 
complaints, diagnoses, or treatment of cancer is dated in May 
2000.  

In May 2000, the Veteran underwent a prostate biopsy, which 
revealed atypical focal glands with prominent red nucleoli.  
However, the physician was hesitant to make a definitive 
diagnosis because the focal area was so limited.  In June 
2000, the Veteran underwent a left prostate gland biopsy, 
which revealed small glands lined by enlarged atypical 
nuclei.  The physician noted that this was a very atypical 
focus but was not certain whether it was diagnostic of 
malignancy.  At a follow-up visit in July 2000, the physician 
noted that while the Veteran's prostate-specific antigen 
(PSA) value had been rising, the pathologists have been 
unwilling to diagnose his condition as cancer.  In August 
2001, the Veteran underwent a bone scan which revealed no 
evidence of osseus metastatic disease.  

A July 2003 prostate biopsy showed no malignancy.  However, 
in September 2003, the Veteran underwent a gallbladder 
ultrasound which showed evidence of diffusely populated 
lesions within the liver, most suggestive of metastases.  He 
then underwent a needle biopsy of the liver.  The physician 
found evidence of infiltrating small cell undifferentiated 
carcinoma with compatible cytologic features and scattered 
mitotic features, noting that the tumor was compatible with 
multiple primary sites of origin.  Later that month, the 
Veteran was referred to a hematology and oncology specialist 
who diagnosed the Veteran with metastatic small cell 
undifferentiated cancer to the liver with no obvious primary 
site.  

In October 2003, the Veteran was referred for a 
gastrointestinal tumor consultation, in which the physician 
noted the Veteran's mild prostate abnormalities and that the 
prostate can be a site of small cell malignancies, but 
concluded that it was not clear that the Veteran's prostate 
was the source.  Later that month, the Veteran underwent a 
computed tomography (CT) enteroclysis, which showed no 
evidence of a gastrointestinal mass.  The physician noted 
that the terminal ileum was normal, but mostly consistent 
with enteritis without associated obstruction.  In November 
2003, the Veteran was examined at the Mayo Clinic, where he 
was diagnosed with metastatic small cell carcinoma, poorly 
differentiated.  An autopsy was not performed upon the 
Veteran's death in May 2004.

A VA physician reviewed the Veteran's medical history in June 
2005 and concluded that his death was not caused by prostate 
cancer because there was no documentation of prostate cancer 
at the time of his death and that it would be pure 
speculation to assume that the prostate gland was the source 
of the Veteran's cancer.  The VA physician noted that the 
Veteran only had marginally elevated PSA values and that the 
Veteran's July 2003 prostate gland biopsy revealed no 
evidence of malignancy.  Furthermore, the VA physician noted 
that the Veteran's immediate cause of death would be more 
appropriately considered as "metastatic infiltrating small 
cell undifferentiated carcinoma" since there was nothing 
within the Veteran's claims file to support a pathological 
diagnosis of carcinoid tumor.

However, after the Veteran's death, the appellant hired a 
Board-certified radiologist with specialized training in 
neuroradiology to render an independent medical evaluation.  
This physician opined that the Veteran's metastatic cancer 
was most likely prostate in origin and caused by his exposure 
to Agent Orange in service.  Although he conceded that the 
Veteran's pathology reports alone were not diagnostic of 
carcinoma, he concluded that the likely diagnosis is prostate 
cancer when the diagnostic reports are integrated with the 
positive ultrasound, rising PSA value, hematuria, and atypia 
slides,  as well as the negative studies from other possible 
organ systems as the source.

The private radiologist submitted a June 2006 addendum in 
which he agreed with the VA examiner's opinion that the 
Veteran's immediate cause of death would be more 
appropriately considered as "metastatic infiltrating small 
cell undifferentiated carcinoma."  He supported his opinion 
of a prostatic origin by noting that: (1) the diagnosis of 
carcinoma appeared on the death certificate prior to the time 
it became only one of several considerations; (2) the 
physician who wrote the death certificate did not know the 
patient very well; (3) a July 2003 prostate biopsy was likely 
a false negative result because at least two previous 
ultrasounds guided positive for atypical cells; (4) patients 
with serially high PSA in the 7+ range commonly have prostate 
cancer; (5) atypical cells are often precursors and represent 
part of the early spectrum of cells found in prostate 
neoplasm; (6) the patient had ultrasound findings consistent 
with prostate cancer, namely hypocchoic regions which were 
the sites of the initial biopsies; (7) the doubling time for 
prostate cancer is relatively slow, therefore the fact that 
the Veteran had abnormal prostate biopsies in 2000 and died 
in 2004 is consistent with prostate cancer; (8) the Veteran's 
work-up to rule-in or rule-out cancer was negative for 
carcinoid when the CT enteroclysis and 
esophagogastroduodenoscopy (EGD) were performed with negative 
results; and (9) the Veteran's working diagnosis was prostate 
cancer, which was made by his primary care physician in 2001.  

The private radiologist concluded that it was more likely 
than not that the July 2003 biopsy was falsely negative, that 
it was more likely than not that the death certificate has a 
falsely positive diagnosis of carcinoid, that is was more 
likely than not that VA relied on false data in the biopsy 
and death certificate to reach its conclusion, that it was 
more likely than not that the Veteran died from 
undifferentiated metastatic disease that originated from his 
prostate, and it was more likely than not that Agent Orange 
exposure in Vietnam caused his prostate cancer.  

In response, the Board obtained its own independent medical 
opinion (IME) from an expert urologist in August 2008 in 
order to ascertain (1) the proper diagnosis of the Veteran's 
cause of death; and (2) the likelihood that any diagnosed 
carcinoma was caused by exposure to Agent Orange or other 
herbicides in service.

After a thorough review of the entire medical record, the 
expert urologist opined that it was not likely that the 
Veteran had small-cell carcinoma of the prostate.  He noted 
that small-cell carcinoma of the prostate is a rare tumor 
with only 130 cases described in medical literature to date.  
He added that 82 percent of small-cell carcinoma of the 
prostate patients suffered from local effects including gross 
hematuria, ureteral obstruction, and urine retention, and 
that the Veteran exhibited none of these features.  The 
independent urologist stated that the three biopsies which 
the Veteran underwent should have provided ample tissue to 
determine if there was a significant amount of prostate 
cancer present, and concluded that small-cell carcinoma of 
the prostate could not be implicated in this case because a 
gastrointestinal source was not identified.  To the contrary, 
he concluded that the evidence indicated that he likely did 
not have small-cell carcinoma of the prostate.  

The private urologist also criticized the opinions and 
conclusions of the Board-certified radiologist hired by the 
appellant, finding them to suffer from significant bias.  In 
particular, he noted that three of the radiologist's 
conclusions were incorrect.  First, PSA elevation is usually 
not an indicator of prostate cancer.  Second, the 
abnormalities described on the prostatic ultrasound do not 
implicate prostate cancer.  Finally, while there may be some 
evidence that Agent Orange exposure is associated with 
adenocarcinoma of the prostate, there is absolutely no data 
to support its association with small-cell carcinoma of the 
prostate.  

In correspondence dated in December 2008, the private 
radiologist responded to the expert radiologist's August 2008 
IME.  He opined that the August 2008 IME is not useful due to 
factual errors and because it did not provide an alternative 
opinion to account for the Veteran's positive ultrasound, 
positive PSA, or hematuria, nor did it provide another cancer 
source to account for the Veteran's death.  Specifically, the 
radiologist indicated that the expert urologist incorrectly 
stated that the Veteran had no hematuria and disagreed with 
the opinion that the hypoechoic regions on the ultrasound do 
not implicate prostate cancer.

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In assigning high probative value to the August 2008 medical 
opinion from the independent urologist, the Board notes that 
he had the claims file for review, specifically discussed the 
findings in the claims file, and reviewed treatment records.  
The Board concedes that the private radiologist also had the 
medical record for review and specifically discussed the 
findings in the record.  

While the appellant's privately-hired radiologist, Board-
certified in diagnostic radiology and a senior member of the 
American Society of Neuroradiology, is an expert in radiology 
and ultrasound, his area of expertise is not specific to 
urology or reproductive physiology.  The August 2008 IME 
obtained by the Board, however, was authored by a physician 
certified by the American Board of Urology who specializes in 
matters of the prostate.  Further, the August 2008 IME is 
supported by most of the medical evidence of record, 
including the opinion of the VA examiner who concluded that 
the Veteran's death was not caused by prostate cancer; 
whereas the opinion of the privately-hired radiologist 
dismisses much of the relevant medical evidence as "false 
negatives" or "false positives" in order to bolster his 
own opinion.  Moreover, the expert urologist cast doubt upon 
the veracity of the conclusions rendered by the appellant's 
privately-hired radiologist.  

There is no indication that the expert urologist was not 
fully aware of the Veteran's medical history, or that he 
misstated any relevant fact.  Moreover, his opinion comports 
with the bulk of the medical evidence of record.  Therefore, 
the Board finds the opinion contained within the expert 
urologist's IME to be of great probative value.  The Board 
affords the opinions of the privately-hired radiologist, 
which contradict much of the relevant medical evidence of 
record, much less probative weight.

In his December 2008 statement, the private radiologist 
challenged the IME opinion on the basis that it did not 
"provide another cancer source to account for this patient's 
demise."  He also provided further argument in support of 
his initial assessment.  The Board notes, however, that the 
physician who authored the June 2005 VA medical opinion 
concluded that the Veteran did not die from prostate cancer.  
The August 2008 IME similarly found that the evidence 
indicated that the Veteran likely did not have small-cell 
carcinoma of the prostate.  Thus, the weight of the medical 
evidence suggests that prostate cancer was less likely than 
not the cause of the Veteran's death, despite the fact that 
another cancer source was not identified.   

Further, although the Veteran served in the Republic of 
Vietnam while in service, presumptive service connection is 
not available under 38 C.F.R. § 3.309(e) for this disease.  
The Board observes that the Secretary recently reiterated 
that there is no positive association between exposure to 
herbicides and any condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 
2007).  Thus, in the absence of any medical evidence linking 
carcinoid tumor or undifferentiated carcinoma to service, 
service connection is not otherwise warranted for this 
disability. 

The Board has considered the appellant's assertions that the 
cancer that resulted in the Veteran's death was caused by his 
exposure to herbicides during service.  As noted above, the 
record establishes that the Veteran was exposed to herbicides 
while serving in Vietnam.  However, the only evidence that 
links the Veteran's cause of death to that herbicide exposure 
is the appellant's firm belief that it is so.  Although the 
Board does not question the sincerity of her belief, as a lay 
person, she cannot provide the competent medical evidence 
necessary to establish a connection between the Veteran's 
death and his exposure to herbicides during service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person 
is not competent to give evidence of matters that require 
medical knowledge); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions). 

In sum, the evidence demonstrates that the Veteran's 
carcinoid tumor, the only disease listed as a cause of the 
Veteran's death, developed many years after service and was 
not caused by any incident of service.  The most probative 
medical evidence of records does not relate the Veteran's 
cause of death to his service.  Thus, there is no basis for 
service connection for the cause of the Veteran's death.  As 
the preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the Veteran's 
death, the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In closing, the Board notes that in reaching this 
determination, it is sympathetic to the appellant's claim and 
does not wish in any way to diminish the Veteran's service in 
Vietnam.  The Board, however, is precluded from granting the 
claims on an equitable basis and instead is constrained to 
follow the specific provisions of law.  See 38 U.S.C.A. § 
7104(c) (West 2007). 


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


